Case 4:20-cv-00029-MFU-RSB Document 70 Filed 05/18/21 Page 1 of 2 Pageid#: 315




                             IN THE UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF VIRGINIA
                                      DANVILLE DIVISION


 ELDRIDGE ROOSEVELT MEEKS, III,                           )
     Plaintiff                                            )
                                                          )
 v.                                                       )      CASE NO. 4:20-cv-00029
                                                          )
 THE CITY OF DANVILLE, et al,                             )
      Defendants.                                         )


      PLAINTIFF’S MEMORANDUM IN SUPPORT OF HIS MOTION EXCLUDE THE
                   TESTIMONY OF ROBERT S. BROWN, JR. MD
             COMES NOW the Plaintiff, Eldridge Roosevelt Meeks, III (“Mr. Meeks”), by counsel, to

 tender this Memorandum in Support of the accompanying Motion to Exclude the Testimony of

 Robert S. Brown, Jr. MD, to-wit

             Long after the deadlines for witness disclosures and well past the discovery cutoff, the

 Defendants communicated their intent to call Robert S. Brown, Jr. MD as an expert witness. Mr.

 Meeks agreed to be evaluated by Dr. Brown under specifically agreed conditions regarding the

 methods and scope of the evaluation and the provision of a report that complied with Rule 35,

 but he never agreed to Dr. Brown’s testimony. Furthermore Dr. Brown’s evaluation and report

 exceeded the scope and limitation of the agreement.

             For all these reasons, the Plaintiff moves this Court to prohibit Dr. Brown from testifying

 at trial.

                                           Respectfully submitted,

                                 ELDRIDGE ROOSEVELT MEEKS, III
                                           By Counsel
Case 4:20-cv-00029-MFU-RSB Document 70 Filed 05/18/21 Page 2 of 2 Pageid#: 316




 JAMES RIVER LEGAL ASSOCIATES
 7601 Timberlake Road
 Lynchburg, Virginia 24502
 P (434) 845-4529
 F (434) 845-8536


 By: /s/ M. Paul Valois
    M. Paul Valois, Esquire
    Counsel for Plaintiff
    Virginia State Bar No. 72326


                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 18th day of May, 2021, I electronically filed the foregoing
 Memorandum with the Clerk of this Court using the CM/ECF system, which will automatically
 send notice of this filing to:

        James A. L. Daniel, Esquire
        Martha White Medley, Esquire
        Michael A. Nicholas, Esquire
        Panagiotis C. Kostopanagiotis, Esquire
        DANIEL, MEDLEY & KIRBY, P.C.
        P.O. Box 14125
        Roanoke, Virginia 24038
        P: (540) 983-7600
        F: (540) 983-7711
        jdaniels@dmklawfirm.com
        mmedley@dmklawfirm.com
        mnicholas@dmklawfirm.com
        pck@dmklawfirm.com

        Counsel for Defendants




                                                 -2-
